UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21073 Bragg Capital Trust (Exact name of registrant as specified in charter) 1031 South Caldwell Street, Suite 200 Charlotte, NC28203 (Address of principal executive offices) (Zip code) 1031 South Caldwell Street, Suite 200 Charlotte, NC28203 (Name and address of agent for service) Copies to: Tanya L. Goins Thompson Hine LLP 1treet, NW, Suite 700 Washington DC 20036 Registrant's telephone number, including area code: (704) 714-7711 Date of fiscal year end: May 31 Date of reporting period: November 30, 2013 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended. SEMI-ANNUAL REPORT Queens Road Value Fund Queens Road Small Cap Value Fund Each a series of Bragg Capital Trust November 30, 2013 (Unaudited) QUEENS ROAD FUNDS Table of Contents Shareholder Letter 2 Performance Illustration 3 Graphical Illustration 4 Schedules of Investments Queens Road Value Fund 5 Queens Road Small Cap Value Fund 7 Statements of Assets and Liabilities 9 Statements of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 14 Expense Illustration 19 Additional Information 20 QUEENS ROAD FUNDS SHAREHOLDER LETTER November 30, 2013 (Unaudited) Dear Fellow Shareholders: In spite of continued anemic economic growth, elevated unemployment, and stagnant wages, equity markets continued their remarkable advance that began in March of 2009. For the six-month period ending November 30, the Queens Road Value Fund advanced 10.09% versus 10.41% for the S&P 500 Citigroup Value Index, and the Queens Road Small Cap Value Fund rose 14.44% versus 14.96% for the Russell 2000 Value Index. Two of the biggest stories during the last six months were a partial government shutdown due to gridlock in Washington and a disastrous implementation of the Affordable Care Act. When we write our next semi-annual report twelve months from now, we imagine there will be another crisis or two which will have grabbed the headlines and caused sleepless nights for many. If our investment horizon were a quarter or even a year, these recurring crises would keep us awake at night as well. We are fortunate to have a longer-term perspective and will remain focused on the fundamentals of the companies in which we invest. While we aren’t immune from angst caused by the uncertainties thrown at us, we work with diligence and discipline to make sure it doesn’t affect our investment process. “Bull markets are born on pessimism, grow on skepticism, mature on optimism and die on euphoria.” — Sir John Templeton We are often asked when we think the current bull market will end. Reviewing Sir John Templeton’s words we can look back and remember the pessimism of early 2009 that gave birth to the current bull market. We can also remember the skepticism of the last few years as corporate earnings continued to grow in spite of weak economic conditions. And while there is a lot of optimism in the market today, as seen in record margin-debt balances and a rotation from fixed income to equities, we are a long way from euphoria. But with all due respect to Sir John, all bull markets are different. We believe the current bull market, while supported by fundamentals, has been boosted by continued unprecedented monetary policy. The mere mention of a reduction in accommodative monetary policy, or “tapering,” last May roiled equity markets and bond markets alike. We’d hate to be in the business of trying to predict what the Federal Reserve is going to do, but at some point it will have to taper. We are hopeful the Federal Reserve can do so in a measured manner and not roil markets, but nevertheless any reduction in monetary growth will serve as a headwind on asset prices. How much, we won’t make a guess. In the face of this headwind, an overdue focus on fundamentals will return to equity markets. We saw this briefly earlier this year when Ben Bernanke first spoke of tapering, before ultimately backing away from the idea. So when asked the question “When will this bull market end?” we readily admit we have no idea. Rather than spending time over a crystal ball trying to predict the unpredictable, we continue to monitor the companies in which we are invested and “turn over rocks” trying to find attractive new investments. We focus on the economic earnings of these companies, the durability of these earnings and our expectations for growth. Focusing on companies generating significant free cash flow with attractive returns on invested capital, and purchasing them at reasonable valuations, produces a portfolio of high-quality investments we believe will produce superior returns over the long-term. We appreciate the trust you put in us to be good stewards of your investment capital. We stand beside you as investors in our funds and are confident in the prospects of the companies in which we are invested. If you have any questions about our philosophy or process please feel free to contact us. Sincerely, Steven Scruggs, CFA Benton Bragg, CFA President, Portfolio Manager Chairman 2 QUEENS ROAD FUNDS PERFORMANCE ILLUSTRATION November 30, 2013 (Unaudited) Queens Road Value Fund Average Annual Total Return For the Period Ended November 30, 2013 Queens Road Value Fund S&P 500/Citigroup Value Index Six Month (cumulative) 10.09% 10.41% 1 Year 30.63% 31.76% 3 Year 15.36% 17.80% 5 Year 14.88% 16.29% 10 Year 6.80% 7.45% Since Inception* 7.71% 7.17% Gross Annual Operating Expense is 0.96% as disclosed in the most recent Prospectus effective September 28, 2013. * The Queens Road Value Fund commenced operations on June 13, 2002. Past performance is not predictive of future performance. The value of shares will fluctuate and will be worth more or less than their original cost at the time of redemption. The S&P 500/Citigroup Value Index along with its counterpart the S&P 500/Citigroup Growth Index were introduced in December 2005. Previously, these indices were known as the S&P 500/Barra Growth and Value Indices. These Indices are created by dividing the S&P 500 Index based upon seven different factors, four to determine value characteristics and three to determine growth characteristics. The companies are allocated to each index according to their growth or value characteristics, with about one-third being allocated to both the growth and value index. It is not possible to invest directly in the S&P 500/Citigroup Value Index. The S&P 500/Citigroup Growth Index and S&P 500/Citigroup Value Index are the exclusive property of Standards & Poors. Queens Road Small Cap Value Fund Average Annual Total Return For the Period Ended November 30, 2013 Queens Road Small Cap Value Fund Russell 2000 Value Index Six Month (cumulative) 14.44% 14.96% 1 Year 30.91% 37.60% 3 Year 11.23% 16.85% 5 Year 16.99% 18.61% 10 Year 9.14% 8.79% Since Inception* 10.67% 9.34% Gross Annual Operating Expenses is 1.28% as disclosed in the most recent Prospectus effective September 28, 2013. * The Queens Road Small Cap Value Fund commenced operations on June 13, 2002. Past performance is not predictive of future performance. The value of shares will fluctuate and will be worth more or less than their original cost at the time of redemption. The Russell 2000 Value Index is a subset of the Russell 2000 Index, which tracks the stocks of small domestic companies, based on total market capitalization. The Russell 2000 Value Index represents those stocks of the Russell 2000 with lower price-to book ratios and lower relative forecasted growth rates. You cannot invest directly in these indexes. 3 QUEENS ROAD FUNDS GRAPHICAL ILLUSTRATION November 30, 2013 (Unaudited) The following charts provide a visual breakdown of the Funds by the industry sectors as a percentage of the total portfolio value. Queens Road Value Fund Queens Road Small Cap Value Fund 4 QUEENS ROAD VALUE FUND SCHEDULES OF INVESTMENTS As of November 30, 2013 (Unaudited) NUMBER OF SHARES VALUE COMMON STOCKS – 91.3% AEROSPACE/DEFENSE – 4.1% General Dynamics Corp. $ United Technologies Corp. 731,676 1,464,956 APPAREL – 2.3% VF Corp. 821,030 BANKS – 4.0% Bank of New York Mellon Corp. JPMorgan Chase & Co. State Street Corp. 435,660 1,439,290 BEVERAGES – 5.2% Beam, Inc. Constellation Brands, Inc., Class A* Crimson Wine Group Ltd.* 24,768 1,863,809 BUILDING MATERIALS – 0.8% Fortune Brands Home & Security, Inc. 278,168 COAL – 0.5% Peabody Energy Corp. 182,000 COMPUTERS – 3.5% International Business Machines Corp. NetApp, Inc. 618,750 1,247,630 COSMETICS/PERSONAL CARE – 2.1% Procter & Gamble Co. 741,136 DIVERSIFIED FINANCIAL SERVICES – 2.8% American Express Co. T. Rowe Price Group, Inc. 313,794 1,000,194 ELECTRIC – 5.3% American Electric Power Co., Inc. Duke Energy Corp. Exelon Corp. Southern Co. 341,292 1,882,451 ELECTRONICS – 0.4% Tyco International Ltd. 152,560 ENVIRONMENTAL CONTROL – 1.3% Waste Management, Inc. 456,800 FOOD – 3.2% Kraft Foods Group, Inc. $ Mondelez International, Inc., Class A Unilever PLC ADR 664,200 1,125,330 HEALTHCARE-PRODUCTS – 0.6% Covidien PLC 215,838 HEALTHCARE-SERVICES – 1.1% WellPoint, Inc. 399,384 HOLDING COMPANIES-DIVERSIFIED – 2.3% Leucadia National Corp. 825,408 HOUSEHOLD PRODUCTS/WARES – 3.7% Clorox Co. Kimberly-Clark Corp. 545,800 1,328,428 INSURANCE – 1.5% 3 Berkshire Hathaway, Inc., Class A* 524,250 INTERNET – 6.2% Symantec Corp. Yahoo!, Inc.* 1,664,100 2,203,860 MEDIA – 8.6% CBS Corp., Class B DIRECTV* Thomson Reuters Corp. Time Warner, Inc. Twenty-First Century Fox, Inc. 1,021,445 3,081,119 MISCELLANEOUS MANUFACTURING – 4.4% 3M Co. Danaher Corp. Ingersoll-Rand PLC 728,484 1,581,425 OIL & GAS – 1.2% Exxon Mobil Corp. 439,356 PHARMACEUTICALS – 9.4% Bristol-Myers Squibb Co. GlaxoSmithKline PLC ADR Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. 983,630 3,356,794 See accompanying Notes to Financial Statements. 5 QUEENS ROAD VALUE FUND SCHEDULES OF INVESTMENTS (Continued) As of November 30, 2013 (Unaudited) NUMBER OF SHARES VALUE RETAIL – 3.1% McDonald's Corp. $ Staples, Inc. 698,850 1,110,238 SEMICONDUCTORS – 1.1% Intel Corp. 381,440 SOFTWARE – 3.7% Microsoft Corp. Oracle Corp. 882,250 1,320,745 TELECOMMUNICATIONS – 8.9% AT&T, Inc. Cisco Systems, Inc. Corning, Inc. Nokia OYJ ADR* Verizon Communications, Inc. 496,200 3,185,431 TOTAL COMMON STOCKS (Cost $20,403,211) 32,609,070 EXCHANGE-TRADED FUNDS – 1.0% COMMODITY FUND – 1.0% iShares Gold Trust* 363,900 TOTAL EXCHANGE-TRADED FUNDS (Cost $295,770) 363,900 SHORT-TERM INVESTMENTS – 7.6% Invesco Short Term Investment Prime Portfolio, 0.06%** $
